DETAILED ACTION
In the response filed June 30, 2021, the Applicant amended claims 1, 6, 8, 9, 11, 19, and 21-23; canceled claim 3; and added claim 25.  Claims 1, 2, 4-14, and 19-25, are pending in the current application.

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The drawings were objected to for informalities.  Examiner thanks the Applicant for revising and amending the disclosure and hereby withdraws the objection from the previous Office action.

Applicant’s arguments with respect to claims 1, 2, 4-14, and 19-25, have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 7, 12, and 13, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dilger et al. (US 2003/0058707 A1), hereinafter Dilger, in view of Holtz et al. (US 2002/0053078 A1), hereinafter Holtz, and Walker et al. (US 2014/0053214 A1), hereinafter Walker.
Regarding claim 1, Dilger discloses a messaging server computing device (Fig. 1, Par. [0052], a computing device) comprising: a hardware interface configured to provide a set of one or more network connections coupled to a network (Fig. 1, Par. [0052], network connections coupled to a network); 
at least one processor device configured to interact with the data storage device and the hardware interface to: multimedia content of a live event to be encoded according to a timeline (Par. [0063], content encoded in the programming signal) that is associated with an anchor point in time (Par. [0038], start time, end time, segment length) and delivered over the network substantially in real time as the live event is occurring by a content server (Par. [0036], creation 
in response to the update received from the encoding system, send an updated metadata descriptor file to each of the plurality of media players over the set of one or more network connections (Par. [0018], when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0054], configuration file containing metadata descriptions for content), wherein: 
the updated metadata descriptor file indicates the current duration of the multimedia content of the live event available for delivery according to the timeline (Par. [0046]-[0048], Dilger discloses that the break planner uses a segment list which contains an indication of the segments that are available for insertion into a given programming signal; Par. [0068] discloses that the real-time adjusting (updating) of the break length or otherwise manipulating (updating) the presentation of programming signals and the insertion of commercial and/or non-segments therein such as in a live sporting event); and 
each of the plurality of media players subscribed to the messaging service is to play requested portions of the multimedia content of the live event based on the updated metadata descriptor file  (Par. [0062]-[0068], update manager; Par. [0020], [0033] discloses that the programming is received from cable, satellite and other know subscription based services; Par. [0062], the break planner may suitably consult the saved XML data files containing the PVR 
Although, Dilger discloses sending an update to the plurality of subscribed (content for receiving content) media players (Par. [0062], [0068]), Dilger does not explicitly disclose a data storage device configured to store information indicative of a plurality of media players subscribed to a messaging service for multimedia content.  Holtz teaches a subscription data store (Par. [0309], the user profile includes user subscription information; Par. [0026], [0031], [0218], a content server (subscription manager) receives the request from the client system where the user selects (subscribes to) a live stream).
Dilger does not explicitly disclose receive an update from an encoding system that encodes the multimedia content through one of the set of one or more network connections, wherein the update indicates an encoding point corresponding to a current duration of the multimedia content of the live event encoded by the encoding system and stored on the content server, wherein the encoding point is different from a live point in time in the live event.  Walker 
It would have been obvious to a person having skill in the art at the time the invention was made to incorporate the device coupled to the internet to receive streaming content from a subscription based content provider of the invention of Dilger with the subscription of the device of the invention of Holtz because both inventions teach streaming content and advertisements in real-time to media devices coupled to the subscription based system through the internet (Dilger, Par. [0062]-[0068] and [0049]-[0051] and Holtz, Par. [0124]) and Holtz teaches that “As apparent to one ordinarily skilled in the relevant art(s), other methods can be used to send a request to enhanced media server 115 for a media production” (Holtz, Par. [0114] and [0309]) and the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to a person having skill in the art at the time the invention was made to incorporate the device coupled to the internet to receive streaming content from a subscription based content provider of the invention of Dilger and Holtz with the synchronization abilities of Walker because both inventions teach streaming content and advertisements in real-time to media devices (Dilger, Par. [0062]-[0068]; Walker Par. [0014]) and the claimed invention is merely a combination of old elements, and in the combination each 
Regarding claim 4, Dilger discloses wherein the updated metadata descriptor file indicates from where the multimedia content can be retrieved (Par. [0052], segment list information, logging server, Par. [0055]).
Regarding claim 5, Dilger discloses wherein the updated metadata descriptor file includes a timestamp that indicates a time when the encoding process started (Par. [0038], start time, end time, segment length).
Regarding claim 7, Dilger discloses wherein the updated metadata descriptor file includes a timestamp that indicates a start time of the multimedia content (Par. [0038], start time, end time, segment length).
Regarding claim 12, Dilger discloses wherein: the updated metadata descriptor file includes real-time control information that indicates a start time and a scheduled duration of an advertisement break in the multimedia content of the live event (Par. [0038], start time, end time, segment length); and each of the plurality of media players plays at least one video during the advertisement break in the timeline selected from a plurality of videos, wherein the at least one video has a duration in time that is less than or equal to the scheduled duration of the advertisement break in the multimedia content of the live event (Par. [0067], desired break duration filled by selected segment).
Regarding claim 13, Dilger discloses wherein each of the plurality of media players subscribed to the messaging service is configured to request portions of the multimedia content of the live event for delivery over the network from the content server based on the current duration to avoid requesting multimedia content occurring after the current duration that is not .


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dilger (US 2003/0058707 A1) in view of Holtz (US 2002/0053078 A1); Walker et al. (US 2014/0053214 A1); and Halverson et al. (US 2009/0193475 A1), hereinafter Halverson.
Regarding claim 2, Dilger does not explicitly disclose wherein the updated metadata descriptor file comprises a QMX file.  Halverson teaches wherein the updated metadata descriptor file comprises a QMX file (Par. [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live content system of Dilger and Holtz to include wherein the updated metadata descriptor file comprises a QMX file as the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dilger (US 2003/0058707 A1) in view of Holtz (US 2002/0053078 A1); Walker et al. (US 2014/0053214 A1); and Narayanan et al. (US 2010/0235438 A1), hereinafter Narayanan.
Regarding claim 14, Dilger does not explicitly disclose wherein the multimedia content is stored in a single file that is divided into portions that can be cached in a content delivery network (CDN) using Hypertext Transfer Protocol (HTTP) range requests.  Narayanan teaches wherein the multimedia content is stored in a single file that is divided into portions that can be cached in a content delivery network (CDN) using Hypertext Transfer Protocol (HTTP) range requests (Par. [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live content system of Dilger and Holtz to include network portioning abilities of Narayanan as a need exists to improve the quality of live stream data and .

Claims 6, 8, 9, 11, and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dilger (US 2003/0058707 A1) in view of Holtz (US 2002/0053078 A1); Walker et al. (US 2014/0053214 A1) and Abkairov et al. (US 8,875,208 B1), hereinafter Abkairov.
Regarding claim 6, Dilger discloses wherein the anchor point comprises the time when the encoding process started and each of the plurality of media players plays requested portions of the multimedia content of the live event based on the updated metadata descriptor file (Par. [0038], start time, end time, segment length).  Dilger does not explicitly disclose an error time, wherein the error time indicates a delay in playback of the multimedia content of the live event after a minimum possible lag-behind-live value between the live point and the encoding point.  Abkairov teaches an error time, wherein the error time indicates a delay in playback of the multimedia content of the live event after a minimum possible lag-behind-live value between the live point and the encoding point (Col. 8: Lines 9-15, live stream latency threshold).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live content system of Dilger and Holtz to include the lag reduction abilities of Abkairov as a need exists to improve the quality of live stream data (Abkairov, Col. 13: Lines 26-29).  Determining a lag latency threshold enables a live content system to provide an improved quality of live stream data. 
Regarding claim 8, Dilger discloses wherein each of the plurality of media players plays requested portions of the multimedia content of the live event based on the updated metadata descriptor file (Par. [0068] discloses that the real-time adjusting (updating) of the break length or 
Regarding claim 9, Dilger discloses wherein the at least one processor device is configured to push the updated metadata descriptor file to the plurality of media players subscribed to the messaging service for the multimedia content of the live event over the set of one or more network connections (Par. [0018], when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0054], configuration file containing metadata descriptions for content).  Dilger does not explicitly disclose an error time, wherein the error time indicates a delay in playback of the multimedia content of the live event after a minimum possible lag-behind-live value.  Abkairov teaches an error time, wherein the error time 
Regarding claim 11, Dilger discloses wherein the at least one processor device is configured to push control signals to the plurality of media players for providing advertisement insertion (Par. [0018], when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0054], configuration file containing metadata descriptions for content).  Dilger does not explicitly disclose an error time, wherein the error time indicates a delay in playback of the multimedia content of the live event after a minimum possible lag-behind-live value between the live point and the encoding point.  Abkairov teaches in a manner that reduces an error time, wherein the error time indicates a delay in playback of the multimedia content of the live event after a minimum possible lag-behind-live value between the live point and the encoding point (Col. 8: Lines 9-15, live stream latency threshold).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live content system of Dilger and Holtz to include the lag reduction abilities of Abkairov as a need exists to improve the quality of live stream data (Abkairov, Col. 13: Lines 26-29).  
Regarding claim 19, Dilger discloses a computer-implemented method executed by a computing device that comprises a processor, data storage (Fig. 1, Par. [0052], a computing device) and interface to a network (Fig. 1, Par. [0052], network connections coupled to a network), the method comprising: receiving, by the computing device over one of the set of one or more network connections (Par. [0038]-[0039], the active campaign object which is stored on the server contains the segment length and a unique identifier, Par.[0015], [0018], and [0068], the real-time adjusting (updating) of the break length or otherwise manipulating (updating) the presentation of programming signals and the insertion of commercial and/or non-segments therein such as in a live sporting event), an update that indicates a current duration of the multimedia content of the live event encoded by an encoder and stored on a content server (Par. [0038], start time, end time, segment length); and 
in response to receiving the update, sending, by the computing device to each of the plurality of media players over the set of one or more network connections (Par. [0018], when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0054], configuration file containing metadata descriptions for content), an updated metadata descriptor file that indicates the current duration of the multimedia content of the live event encoded and stored on the content server (Par. [0046]-[0048], Dilger discloses that the break planner uses a segment list which contains an indication of the segments that are available 
each of the plurality of media players requests portions of the multimedia content of the live event for delivery over the network by the content server based on the current duration to avoid requesting multimedia content that is not available for delivery (Par. [0062]-[0068], update manager; Par. [0020], [0033] discloses that the programming is received from cable, satellite and other know subscription based services; Par. [0062], the break planner may suitably consult the saved XML data files containing the PVR profile, active campaign, active segments, and segment list history (i.e., the PVR_feedback file) Par. [0068], discloses that the real-time adjusting (updating) of the break length or otherwise manipulating (updating) the presentation of programming signals and the insertion of commercial and/or non-segments therein such as in a live sporting event)  to allow playback of the multimedia content of the live event at a specified point in time according to the timeline of the live event (Par. [0018] discloses that when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0038], start time, end time, segment length).
Although, Dilger discloses sending an update to the plurality of subscribed (content for receiving content) media players (Par. [0062], [0068]), Dilger does not explicitly disclose receiving, by the computing device over a set of one or more network connections coupled to the 
Holtz teaches a subscription data store (Par. [0309], the user profile includes user subscription information); receiving, by the computing device over a set of one or more network connections coupled to the network via the interface, a subscription request for multimedia content of a live event from each of a plurality of media players associated with respective client devices of a plurality of client devices, each respective client device being coupled to the network, wherein the multimedia content is being encoded substantially in real time as the live event is occurring; subscribing, by the computing device, the plurality of media players to a messaging service for the multimedia content of the live event (Par. [0026], [0031], [0218], a content server (subscription manager) receives the request from the client system where the user selects (subscribes to) a live stream). 

Dilger does not explicitly disclose receive an update from an encoding system that encodes the multimedia content through one of the set of one or more network connections, wherein the update indicates an encoding point corresponding to a current duration of the multimedia content of the live event encoded by the encoding system and stored on the content server, wherein the encoding point is different from a live point in time in the live event.  Walker teaches wherein the update indicates an encoding point corresponding to a current duration of the multimedia content of the live event encoded by the encoding system and stored on the content server, wherein the encoding point is different from a live point in time in the live event (Par. [0026], synchronizing point is different than the live feed reference clock; relative time difference among the feeds calculated to determine a synchronizing point for encoding the stream).
It would have been obvious to a person having skill in the art at the time the invention was made to incorporate the device coupled to the internet to receive streaming content from a subscription based content provider of the invention of Dilger with the subscription of the device of the invention of Holtz because both inventions teach streaming content and advertisements in real-time to media devices coupled to the subscription based system through the internet (Dilger, Par. [0062]-[0068] and [0049]-[0051] and Holtz, Par. [0124]) and Holtz teaches that “As apparent to one ordinarily skilled in the relevant art(s), other methods can be used to send a request to enhanced media server 115 for a media production” (Holtz, Par. [0114] and [0309]) and the claimed invention is merely a combination of old elements, and in the combination each 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live content system of Dilger and Holtz to include the lag reduction abilities of Abkairov as a need exists to improve the quality of live stream data (Abkairov, Col. 13: Lines 26-29).  Determining a lag latency threshold enables a live content system to provide an improved quality of live stream data.
It would have been obvious to a person having skill in the art at the time the invention was made to incorporate the device coupled to the internet to receive streaming content from a subscription based content provider of the invention of Dilger and Holtz with the synchronization abilities of Walker because both inventions teach streaming content and advertisements in real-time to media devices (Dilger, Par. [0062]-[0068]; Walker Par. [0014]) and the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, X discloses further comprising sending, by the computing device to each of the plurality of media players over the set of one or more network connections, real-time control information that indicates a start time and a scheduled duration of an advertisement break in the multimedia content of the live event (Par. [0038], start time, end time, segment length), wherein each of the plurality of media players is further configured to play at least one digital advertisement during the advertisement break that is selected from a plurality of available advertisements (Par. [0031], selection criteria from a plurality of available segments), wherein the at least one digital advertisement has a duration in time that is less than or equal to the 
Regarding claim 21, Dilger discloses a computer-readable medium having a set of instructions for execution by a processor (Fig. 1, Par. [0052], a computing device) and interface to a network (Fig. 1, Par. [0052], network connections coupled to a network) and that cause the processor to: receiving, by the computing device over one of the set of one or more network connections (Par. [0038]-[0039], the active campaign object which is stored on the server contains the segment length and a unique identifier, Par.[0015], [0018], and [0068], the real-time adjusting (updating) of the break length or otherwise manipulating (updating) the presentation of programming signals and the insertion of commercial and/or non-segments therein such as in a live sporting event), an update that indicates a current duration of the multimedia content of the live event encoded by an encoder and stored on a content server (Par. [0038], start time, end time, segment length); and 
in response to receiving the update, sending, by the computing device to each of the plurality of media players over the set of one or more network connections (Par. [0018], when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0054], configuration file containing metadata descriptions for content), an updated metadata descriptor file that indicates the current duration of the multimedia content of the live event encoded and stored on the content server (Par. [0046]-[0048], Dilger discloses that the break planner uses a segment list which contains an indication of the segments that are available 
each of the plurality of media players requests portions of the multimedia content of the live event for delivery over the network by the content server based on the current duration to avoid requesting multimedia content that is not available for delivery (Par. [0062]-[0068], update manager; Par. [0020], [0033] discloses that the programming is received from cable, satellite and other know subscription based services; Par. [0062], the break planner may suitably consult the saved XML data files containing the PVR profile, active campaign, active segments, and segment list history (i.e., the PVR_feedback file) Par. [0068], discloses that the real-time adjusting (updating) of the break length or otherwise manipulating (updating) the presentation of programming signals and the insertion of commercial and/or non-segments therein such as in a live sporting event)  to allow playback of the multimedia content of the live event at a specified point in time according to the timeline of the live event (Par. [0018] discloses that when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0038], start time, end time, segment length).
Although, Dilger discloses sending an update to the plurality of subscribed (content for receiving content) media players (Par. [0062], [0068]), Dilger does not explicitly disclose receiving, by the computing device over a set of one or more network connections coupled to the 
Holtz teaches a subscription data store (Par. [0309], the user profile includes user subscription information); receiving, by the computing device over a set of one or more network connections coupled to the network via the interface, a subscription request for multimedia content of a live event from each of a plurality of media players associated with respective client devices of a plurality of client devices, each respective client device being coupled to the network, wherein the multimedia content is being encoded substantially in real time as the live event is occurring; subscribing, by the computing device, the plurality of media players to a messaging service for the multimedia content of the live event (Par. [0026], [0031], [0218], a content server (subscription manager) receives the request from the client system where the user selects (subscribes to) a live stream). 

Dilger does not explicitly disclose receive an update from an encoding system that encodes the multimedia content through one of the set of one or more network connections, wherein the update indicates an encoding point corresponding to a current duration of the multimedia content of the live event encoded by the encoding system and stored on the content server, wherein the encoding point is different from a live point in time in the live event.  Walker teaches wherein the update indicates an encoding point corresponding to a current duration of the multimedia content of the live event encoded by the encoding system and stored on the content server, wherein the encoding point is different from a live point in time in the live event (Par. [0026], synchronizing point is different than the live feed reference clock; relative time difference among the feeds calculated to determine a synchronizing point for encoding the stream).
It would have been obvious to a person having skill in the art at the time the invention was made to incorporate the device coupled to the internet to receive streaming content from a subscription based content provider of the invention of Dilger with the subscription of the device of the invention of Holtz because both inventions teach streaming content and advertisements in real-time to media devices coupled to the subscription based system through the internet (Dilger, Par. [0062]-[0068] and [0049]-[0051] and Holtz, Par. [0124]) and Holtz teaches that “As apparent to one ordinarily skilled in the relevant art(s), other methods can be used to send a request to enhanced media server 115 for a media production” (Holtz, Par. [0114] and [0309]) and the claimed invention is merely a combination of old elements, and in the combination each 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live content system of Dilger and Holtz to include the lag reduction abilities of Abkairov as a need exists to improve the quality of live stream data (Abkairov, Col. 13: Lines 26-29).  Determining a lag latency threshold enables a live content system to provide an improved quality of live stream data.
It would have been obvious to a person having skill in the art at the time the invention was made to incorporate the device coupled to the internet to receive streaming content from a subscription based content provider of the invention of Dilger and Holtz with the synchronization abilities of Walker because both inventions teach streaming content and advertisements in real-time to media devices (Dilger, Par. [0062]-[0068]; Walker Par. [0014]) and the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22, Dilger discloses wherein the at least one processor device is configured to push the updated metadata descriptor file to the plurality of media players subscribed to the messaging service for the multimedia content of the live event over the set of one or more network connections (Par. [0018], when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0054], configuration file containing 
Regarding claim 23, Dilger discloses wherein the instructions cause the processor to push control signals to the plurality of media players for providing advertisement insertion (Par. [0018], when the time and length of a break may vary such as in live sporting events segments having varying lengths, the system may put in segments of different lengths to accommodate the length which allows for tailoring segments to programs as well as programs to segments by configuring systems and or devices (such as an Ad Inserter) to select and insert segments in programming signals; Par. [0054], configuration file containing metadata descriptions for content).  Dilger does not explicitly disclose an error time, wherein the error time indicates a delay in playback of the multimedia content of the live event after a minimum possible lag-behind-live value.  Abkairov teaches in a manner that reduces an error time, wherein the error time indicates a delay in playback of the multimedia content of the live event after a minimum possible lag-behind-live value (Col. 8: Lines 9-15, live stream latency threshold).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live 
Regarding claim 24, Dilger discloses wherein the instructions cause the processor to send, to each of the plurality of media players over the set of one or more network connections, real-time control information that indicates a start time and a scheduled duration of an advertisement break in the multimedia content of the live event (Par. [0038], start time, end time, segment length), wherein each of the plurality of media players is further configured to play at least one digital advertisement during the advertisement break that is selected from a plurality of available advertisements (Par. [0031], selection criteria from a plurality of available segments), wherein the at least one digital advertisement has a duration in time that is less than or equal to the scheduled duration of the advertisement break in the multimedia content of the live event (Par. [0067], desired break duration filled by selected segment).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dilger (US 2003/0058707 A1) in view of Holtz (US 2002/0053078 A1); Walker et al. (US 2014/0053214 A1); Abkairov (US 8,875,208 B1); and Narayanan (US 2010/0235438 A1).
Regarding claim 10, Dilger does not explicitly disclose wherein the updated metadata descriptor file propagates to an edge cache and the plurality of media players automatically receive the updated metadata descriptor file.  Narayanan teaches wherein the updated metadata descriptor file propagates to an edge cache and the plurality of media players automatically receive the updated metadata descriptor file (Par. [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live content system of Dilger and Holtz to include edge cache abilities of Narayanan as a need exists to improve the quality of live stream data and provide clients with smooth viewing of content (Narayanan, Par. [0049]).  Edge caching in a content network enables a live content system to provide an improved quality of live stream data.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621